Exhibit 10.12




SALARY CONTINUATION PLAN
Amended and Restated November 14, 2008




This Salary Continuation Plan (“Plan”) has been established by SUPERIOR
INDUSTRIES INTERNATIONAL, INC., a California Corporation (the “Company”),
effective March 28, 2008, and amended effective November 14, 2008, based upon
the following facts and circumstances:


A. The Company wishes to promote in its executive employees and directors
increased efficiency in their work and the strongest possible interest in the
successful operation of the Company and to provide certain executive employees
and directors (each, a “Participant”) and their families with benefits upon the
retirement or death of such directors or employees.


B. The Company recognizes the valuable services heretofore performed for it by
the Participant and wishes to encourage the Participant’s continued relationship
with the Company.


C. In order to achieve these goals, the Company is establishing this Plan.


NOW, THEREFORE, IT IS AGREED AS FOLLOWS:


1.           Definitions.
1.1            Administrative Committee.  "Administrative Committee" shall mean
the committee appointed pursuant to Section 5 hereof.


1.2            Affiliate.  “Affiliate” shall mean all persons with whom the
Company would be considered a single employer under Section 414(b) or Section
414(c) of the Code, except that, for purposes of determining whether there is a
controlled group or common control, the language “at least 50 percent” is used
instead of “at least 80 percent.”


1.3           Agreement.  “Agreement” shall mean the agreement entered into
between the Company and the Participant evidencing a grant of benefits under the
Plan.


1.4            Beneficiary.  "Beneficiary" shall mean the Beneficiary, or each
Beneficiary, designated by the Participant pursuant to Section 4 hereof.


1.5            Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time, and any successor, along with related rules,
regulations, and interpretations.


1.6            Company.  “Company” shall mean Superior Industries International,
Inc.  Where the context requires, reference to the Company shall include an
Affiliate.


1.7            Compensation.  "Compensation" shall mean the base salary and any
annual directors' retainer paid or accrued to or for the Participant with
respect to each calendar month for personal services rendered by the Participant
to the Company during such month, but shall not include any commission, bonus,
meeting fee or other payment.


1.8           Disability.  “Disability” shall mean that a Participant meets one
of the following requirements:


(i)  
the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months; or



(ii)  
if the Participant is covered by an accident and health plan covering employees
of the Company, the Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months,
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Company.




--------------------------------------------------------------------------------


1.9           Final Average Compensation. "Final Average Compensation" shall
mean the average monthly Compensation paid to, or accrued for the benefit of,
the Participant with respect to the 36 months of the Participant's employment or
service (or the entire period of the Participant's employment or service if
shorter than 36 months) immediately preceding the month in which occurs the
Participant's Separation from Service.


1.10           Retirement Date. "Retirement Date" shall mean the later of (i)
the Participant's sixty-fifth (65th) birthday or (ii) the day upon which occurs
the Participant's Separation from Service on or after the Vesting Date.


1.11           Separation from Service. "Separation from Service" shall mean a
separation from services from the Company and the Company’s Affiliates as
defined for purposes of Section 409A(a)(2)(A)(i) of the Code, except that a
reduction in level of services performed by a Participant to a level equal to
twenty one (21) percent or less of the average level of services performed
during the immediately preceding thirty-six (36) months (or such shorter period
as the Participant shall have performed services for the Company) shall be
presumed to be a “Separation from Service.”


1.12           Vesting Date. "Vesting Date" with respect to the Participant
shall mean the earliest to occur of (a) the date set forth in the Participant’s
Agreement; or (b) the date upon which the Participant becomes Disabled.


2.            Retirement Benefits.


2.1           Amount of Benefit. If the Participant's Separation from Service
occurs on or after the Vesting Date for reasons other than his death, the
Company shall pay to the Participant a monthly benefit equal to thirty percent
(30%) of the Participant's Final Average Compensation.


2.2           Period of Payment. Payment of the retirement benefit specified in
Section 2.1 shall commence on the first day of the month coinciding with or next
following the Participant's Retirement Date and shall continue on the first day
of each month thereafter through and including the first day of the month
coinciding with or next preceding the Participant’s death.  Notwithstanding the
foregoing, if the Participant is a “specified employee” for purposes of Section
409A of the Code as of the Participant’s Separation from Service and payment of
an amount that is subject to Section 409A of the Code is otherwise required to
be made on the first day of the month coinciding with or next following the
Retirement Date described in Section 1.10(ii) of the Plan, payments to which the
Participant would otherwise be entitled during the first six months following
the date of Separation from Service shall be accumulated and paid on the first
day of the seventh month following the date of the Separation from Service.


3.            Survivorship Benefits.


3.1           Death Prior to Separation from Service. If the Participant's
Separation from Service occurs due to the Participant's death, the Company shall
pay to the Participant's Beneficiary 120 monthly payments, each in an amount
equal to thirty percent (30%) of the Participant's Final Average Compensation.
Such payments shall commence within 90 days following the Participant’s death
and shall continue on the first day of each of the 119 months after the first
payment.


3.2            Death After Separation from Service but Prior to Retirement Date.
If the Participant's Separation from Service occurs on or after the Vesting Date
for reasons other than his death and the Participant subsequently dies prior to
the commencement of retirement benefit payments under Section 2.2, the Company
shall pay to the Participant's Beneficiary 120 monthly payments, each in an
amount equal to thirty percent (30%) of the Participant's final Average
Compensation. Such payments shall commence within 90 days following the
Participant’s death and shall continue on the first day of each of the 119
months after the first payment.


3.3           Death After Commencement of Retirement Benefits. If the
Participant dies after retirement benefit payments have commenced under Section
2 hereof, but prior to his having received 120 such monthly payments, the
Company shall continue such monthly payments to the Participant's Beneficiary in
the same amount and at the same time said payments would have been paid to the
Participant until the total of the monthly payments made to the Participant,
plus the payments made to the Participant’s Beneficiary, equals 120.


3.4           Death of Beneficiary. In the event a Beneficiary receiving
payments under this Section 3 dies before receiving all the payments due to such
Beneficiary, the Company shall continue such monthly payments to the
Beneficiary's estate in the same amount and at the same time said payments would
have been paid to the Beneficiary until the total of the monthly payments made
to the Participant, plus the payments made to the Participant’s Beneficiary and
the Beneficiary’s estate, equals 120.



--------------------------------------------------------------------------------


4. Beneficiaries.


4.1           Designation of Beneficiary. Subject to the limitations specified
in Section 4.2, hereof, the Participant may designate a Beneficiary or
Beneficiaries by filing a written notice of such designation with the
Administrative Committee in such form as the Administrative Committee may
prescribe. The Participant may revoke or modify such designation at any time by
a further written designation. The Participant’s designation of a Beneficiary
shall be deemed automatically revoked in the event that the Beneficiary
predeceases the Participant. If no designation shall be in effect at the time
the benefits are payable under this Plan, the Beneficiary or Beneficiaries shall
be the Participant's spouse, or if no spouse is then living, the Participant's
children or the issue of any deceased child by right of representation or, if
none of the foregoing is living, then the Participant's estate. If more than one
Beneficiary becomes entitled to a survivorship benefit either by designation of
the Participant or otherwise, the benefit specified herein shall be divided
equally among such Beneficiaries.


4.2           Limitations on Designation of Beneficiary. If the Participant's
Compensation constitutes community property, no person other than the
Participant's spouse shall be designated as a Beneficiary unless (i) such spouse
shall approve such designation in writing and (ii) such designation is approved
by the Administrative Committee.


4.3           Minors; Persons Declared Incompetent. In the event a benefit is
payable to a minor or to a person who is declared incompetent the Company may
pay such benefit to the guardian, legal representative or person or persons
having the care or custody of such minor or incompetent. The Administrative
Committee may require such proof of incompetency, minority or guardianship as it
may deem appropriate prior to the distribution of the benefit.  Such
distribution shall completely discharge the Administrative Committee and the
Company from all liability with respect to such benefit.


5. Administrative Committee


 5.1           Appointment of Committee. The Board of Directors of the Company
shall appoint an Administrative Committee consisting of three (3) or more
persons to administer and interpret this Plan. The interpretation and
construction of this Plan by the Administrative Committee, and any action taken
there under, shall be binding and conclusive upon all parties in interest. No
member of the Administrative Committee shall, in any event, be liable to any
person for any action taken or omitted to be taken in connection with the
interpretation, construction or administration of this Plan, so long as such
action or omission to act is made in good faith. The Administrative Committee
may adopt rules and regulations relating to this Plan as it may deem necessary
or advisable.


5.2           Named Fiduciary. The Administrative Committee is hereby designated
as the named fiduciary under this Plan. The named fiduciary shall have authority
to control and manage the operation and administration of this Plan, and it
shall be responsible for establishing and carrying out a funding policy and
method consistent with the objectives of this Plan.


5.3           Claims Procedure. If the Participant or a Beneficiary is denied
all or a portion of an expected benefit under this Plan for any reason, he or
she may file a claim with the Administrative Committee within thirty (30) days
of such denial. The Administrative Committee shall notify the claimant within
sixty (60) days of allowance or denial of the claim, unless the claimant
receives written notice from the Administrative Committee prior to the end of
the sixty (60) day period stating that special circumstances require extension
of time for decision, which extension of time shall not exceed an additional
sixty (60) days. The notice of the Administrative Committee's decision shall be
in writing, sent by mail to the claimant's last known address, and, if a denial
of the claim, must contain the following information:


(a) the specific reasons for denial,


(b)  
specific reference to pertinent provisions of this Plan on which the denial is
based,



(c)  
if applicable, a description of any additional information or material necessary
to perfect the claim and an explanation of why such information or additional
material is necessary, and



(d) an explanation of the claims review procedure.



--------------------------------------------------------------------------------


5.4           Review Procedure. A claimant is entitled to request a review of
any denial of his claim by the Administrative Committee, which request for
review must be submitted in writing within sixty (60) days of the mailing of the
notice of denial. Absent a request for review within the sixty (60) day period,
the claim will be deemed to be conclusively denied. The claimant or his
representative shall be entitled to review all pertinent documents. The review
shall be conducted by the Administrative Committee, which shall afford the
claimant a hearing and the opportunity to submit issues, records, documents, and
comments orally and in writing. The Administrative Committee shall render a
review decision in writing, all within sixty (60) days after a receipt of a
request for review, unless the claimant receives written notice from the
Administrative Committee prior to the end of the sixty (60) day period stating
that special circumstances require extension of time for decision, which
extension of time shall not exceed an additional sixty (60) days. The claimant
shall be given written notice of the Administrative Committee's review decision,
together with specific reasons for the decision and reference to the pertinent
provisions of this Plan.


5.5           Disability Benefits Claims and Review Procedures.  If a
Participant’s claim is a claim for disability benefits subject to Department of
Labor (“DOL”) regulation § 2560.503-1, the procedures in Sections 5.3 and 5.4
above shall be modified to comply with the DOL regulations governing disability
claims.


6.            Funding.


6.1           No Trust. Nothing contained in this Plan, and no action taken
pursuant to its provisions by either party hereto, shall create, or be construed
to create, a trust of any kind for the benefit of the Participant, his
Beneficiary, or his estate. Payments to the Participant or his designated
Beneficiary hereunder shall be made from assets which shall continue, for all
purposes, to be a part of the general assets of the Company, and no person,
other than the Company, shall have, by virtue of the provisions of this Plan,
any interest in such assets. To the extent that any person acquires a right to
receive payments from the Company under the provisions hereof, such rights shall
be no greater than the rights of any unsecured general creditor of the Company.


6.2           Life Insurance. The Company may, in its discretion, apply for and
procure as owner and for its own benefit, insurance or annuity contracts on the
life of the Participant in such amounts and in such forms as the Company may
choose. In such event, neither the Participant nor any Beneficiary shall have
any rights whatsoever in such contract or contracts and the Company shall
possess and may exercise all incidents of ownership therein. At the request of
the Company, the Participant shall submit to medical examinations and shall
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Company has applied for such
insurance, including but not limited to any consents which may be required under
the Pension Protection Act or other applicable laws.


7.            Miscellaneous.


7.1           Assignment. Neither the Participant nor any Beneficiary shall have
any right to assign the right to receive any benefits hereunder and any
attempted assignment or transfer shall excuse the Company from making any
further payments to the purported assignor.


7.2           No Guarantee of Employment. Neither this Plan nor any action taken
hereunder shall be construed as giving the Participant the right to be retained
as an employee of the Company for any period.


7.3           Lack of Vesting. No benefit hereunder shall be paid to, or with
respect to the employment or service of, a Participant whose Separation from
Service is for reasons other than death and occurs before the Vesting Date.


7.4           Taxes. The Company shall deduct from all payments made hereunder
all applicable federal and state taxes required by law to be withheld from any
such payment.  Taxes required by law to be withheld at vesting of benefits
hereunder shall be collected from the Participant in the year of vesting.  The
Company is authorized to satisfy any tax withholding obligation at vesting by
deducting such taxes from any other compensation due the Participant, collecting
from the Participant cash or a certified check, or reducing the benefit payable
under the Plan.


7.5           Amendment and Termination. This Plan may be amended or terminated
by the Company; provided, however, that no such amendment or termination may
adversely affect the rights of individuals who are Participants or Beneficiaries
as of the date of such amendment or termination.



--------------------------------------------------------------------------------


7.6           Form of Communication. Any notice, claim, application or other
communication required or permitted to be given under the provisions of this
Plan shall be in writing and in such form as the Administrative Committee may
prescribe. If such communication is made to Participant, it shall be made by
personal delivery or sent by United States certified mail, postage pre-paid,
addressed to the Participant's last known address as shown on the records of the
Company. Any communication to the Company or to the Administrative Committee
shall be made by personal delivery or sent by United States certified mail,
postage pre-paid, addressed to the Company's executive offices at 7800 Woodley
Avenue, Van Nuys, California 91406, or such other address as may be designated
in writing by the Company. The date of mailing shall be deemed the date of any
such notice, consent, application or demand.


7.7          Captions. The captions at the head of a section or paragraph of
this Plan are designed for convenience of reference only and are not to be used
for the purpose of interpreting any provision of this Plan.


7.8          Construction. This Plan shall be construed according to the laws of
the State of California.


7.9          Gender and Form. In this Plan, where appropriate, the masculine
gender includes the feminine and neuter gender and words in the singular form
include the plural form, and vice versa.


7.10          Severability. The invalidity of any portion of this Plan shall not
invalidate the remainder thereof and said remainder shall continue in force and
effect to the fullest extent permitted by law.


7.11          Binding Agreement. This Plan shall be binding upon and inure to
the benefit of the Company and its successors and assigns and the Participant
and, to the extent its context permits, to his successors, heirs, executors,
administrators and Beneficiaries.


7.12          Funding.  Notwithstanding any other provision of this Plan, (a)
this Plan constitutes a mere promise by the Company to make benefit payments in
the future; (b) the Participant shall have no rights to amounts under this Plan
or to any specified assets of the Company; (c) the Participant shall have the
status of a general unsecured creditor of the Company; (d) the Company in no way
guarantees any payments under the Plan; and (e) any and all investments remain
the property of the Company.


7.13          Top Hat Plan.  This Plan is intended (a) to be unfunded for tax
purposes and (b) to qualify as an unfunded plan maintained primarily for the
purpose of providing deferred compensation for directors and for a select group
of management and highly compensated employees (a “top hat” plan) for purposes
of Title I of the Employee Retirement Income Security Act of 1974, as amended.


7.14          Existing Agreements, Effective Date and Section 409A Compliance.
For any Participant who is party to an existing Salary Continuation Agreement as
of the date of adoption of the Plan, such Agreement shall continue to govern
unless amended with the consent of the Company and the Participant (or the
Beneficiary, if the Participant has died).


With the consent of the Company and the Participant, this Plan shall apply both
to amounts deferred before 2005 (“Grandfathered Amounts”) and to amounts
deferred after 2004 (“Section 409A Amounts”), except that the six-month delay in
Section 2.2 of the Plan shall not apply to Grandfathered Amounts.  The Plan does
not represent a material modification of the Salary Continuation Agreements that
were in effect October 3, 2004.  No future amendment of the Plan shall apply to
Grandfathered Amounts to the extent such provision or amendment would constitute
a material modification of such Grandfathered Amounts (unless the amendment
expressly indicates otherwise).  With respect to Section 409A Amounts, the Plan,
as amended in November 2008, is intended to conform to the requirements of
Section 409A of the Code and the regulations there under and, in all respects,
shall be administered and construed in accordance with such requirements.  Prior
to amendment in November 2008, the Salary Continuation Agreements and the Plan
were administered in good faith compliance with Section 409A of the Code.





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has adopted this amended and restated Plan on
November 14, 2008, effective as of the day and year first above written.
 
"Company":                                      SUPERIOR INDUSTRIES
INTERNATIONAL, INC.
 


By: /s/ Steven J. Borick
 


                                              Steven J. Borick
     Chairman, CEO & President

